                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )      No. 2:18-CR-00179-1-JRG-CLC
                                                    )
RICHARD DAVID HALL, JR.                             )

                                            ORDER

       This matter is before the Court on United States Magistrate Judge Clifton L. Corker’s

Report and Recommendation [Doc. 115]. Magistrate Judge Corker recommends the Court accept

Defendant’s plea of guilty to the charge in Count One of the Indictment [Doc. 3], adjudge

him guilty of that charge, and order that he remain in custody until his sentencing hearing. None

of the parties has timely objected to the Report and Recommendation. See 28 U.S.C. § 636(b)(1);

Fed. R. Crim. P. 59(b).

       After carefully reviewing the record, the Court agrees with Magistrate Judge Corker’s

recommendation. The Court therefore ACCEPTS IN WHOLE the Report and Recommendation

under 28 U.S.C. § 636(b)(1) and Federal Rule of Criminal Procedure 59(b). For the reasons in the

Report and Recommendation, which the Court adopts and incorporates into this Order, the Court

ACCEPTS Defendant’s guilty plea, and Defendant is hereby ADJUDGED guilty of the charge

in Count One of the indictment. The Court will defer a decision as to whether to accept or reject

the Plea Agreement [Doc. 95] until after it has received a presentence investigation report from

the United States Probation Office. Defendant SHALL remain in custody until his sentencing

hearing.

       So ordered.
ENTER:


              s/J. RONNIE GREER
         UNITED STATES DISTRICT JUDGE




         2
